 

EXHIBIT 10.3

 



[image_001.jpg]

Celator Pharmaceuticals, Inc.

200 PrincetonSouth Corporate Center

Suite 180

Ewing, NJ 08628

Tel: 609.243.0123

Fax: 609.243.0202

 

www.celatorpharma.com

 

April 1, 2016

 

Fred M. Powell

2309 April Drive

Jamison, PA 18929

 

 

Dear Fred:

 

Reference is made to the Letter and Restrictive Covenants Agreement dated as of
December 7, 2012, as amended, (the “Letter Agreement”) between you and Celator
Pharmaceuticals, Inc. (the “Company”), pursuant to which you were employed by
the Company as Vice-President and Chief Financial Officer effective December 17,
2012.

 

The Company considers it essential to its best interests and that of its
stockholders to foster the continued employment of key management personnel.
Accordingly, in order to induce you to remain in the employ of the Company, this
letter (this “Amendment”) sets forth an amendment to the Letter Agreement to
reflect a change in the severance benefits that will be paid to you by the
Company if your employment is terminated upon a Change of Control by the Company
without Cause or by you for Good Reason (as those terms are defined below) and
to make certain changes in related sections of the Letter Agreement.

 

We have agreed as follows:

 

1.           Section 7 of the Letter Agreement is hereby amended and restated in
its entirety to provide as follows:

 

Termination Generally. You may resign from the Company at any time, provided
that you give the Company at least twenty (20) business days’ written notice of
your intention to resign. The Company may terminate your employment at any time,
without “Cause” (as hereinafter defined) by giving you at least ten (10)
business days’ written notice of termination (the “Termination Notice”);
provided, however, that the Company may, in the Company’s sole discretion, pay
your Base Salary for the period of notice in lieu of providing such notice. In
the event of the termination of your employment without Cause, the Company will
pay to you, in addition to the portion of your Base Salary that has been earned
through your last day of employment and is then payable, but that has not yet
been paid: (A) severance payments in an amount equal to your Base Salary for a
period of nine (9) months from the termination date, payable in accordance with
the Company’s payroll practices, and (B) reimbursement of the medical and dental
insurance premiums for you and your eligible dependents under the Company’s
group insurance plans at the same level you elected and was in effect as of the
effective date of the termination of your employment for a period of nine (9)
months from the termination date, in each case subject to all applicable tax
deductions and withholdings; provided, however, that no severance payments or
insurance reimbursements shall be paid or owed unless you first sign and deliver
to the Company a legally binding general release of all claims against the
Company, its officers, directors, representatives, employees, stockholders and
any other persons or entities that may be claimed to be liable to you as a
result of or arising from the employment relationship or otherwise, and a
covenant not to sue, which release and covenant (the “Release and Covenant”)
shall be in a form prepared by and satisfactory to the Company and may
incorporate post-employment obligations on your part consistent with those
contemplated by this Agreement, as it may be hereafter amended and in effect
upon the termination of your employment.

 



 

Page 2 of 5 

 

The severance payments will be made in installments in conjunction with the
Company’s normal payroll cycle and will commence as soon as administratively
feasible within sixty (60) days following your termination of employment,
provided that you have fully executed and not revoked the Release and Covenant
within forty-five (45) days following your termination of employment.
Notwithstanding the foregoing, if your termination of employment is within the
final sixty (60) days of the calendar year, the severance payments shall
commence as soon as administratively feasible within sixty (60) days following
your termination of employment, but in no event prior to the first scheduled pay
date in the next calendar year, provided you have fully executed and not revoked
the Release and Covenant.

 

The Company may terminate your employment immediately for “Cause,” as
hereinafter defined. Upon any termination of your employment by the Company for
Cause or by reason of your voluntary resignation, as the case may be, you will
be entitled to only the portion of your Base Salary that has been earned and is
then payable, but that has not yet been paid.

 

As used in this Agreement, the term “Cause” shall mean, except to the extent
specified otherwise by the Board, a finding by the Board that you (i) breached
this Agreement; (ii) engaged in disloyalty to the Company, including, without
limitation, fraud, embezzlement, theft, commission of a felony or proven
dishonesty, (iii) disclosed trade secrets or confidential information to persons
not entitled to receive such information, (iv) breached any written
non-competition or non-solicitation agreement between the Company and you or (v)
engaged in such other behavior detrimental to the interests of the Company as
the Board determines.

 

2.           The Letter Agreement is hereby amended to create a new Section 7A,
which shall be inserted into the Letter Agreement after Section 7 and before
Section 8:

 

Effect of Termination upon a Change of Control. Notwithstanding anything to the
contrary set forth herein, in the event that, after a Change of Control (as
hereinafter defined) either (i) your employment is terminated by the Company
without Cause within twelve (12) months following a Change in Control or (ii)
you resign from your employment for Good Reason (as hereinafter defined) within
twelve (12) months following a Change in Control: you will be entitled to
receive from the Company, in addition to the portion of your Base Salary that
has been earned through your last day of employment and is then payable, but
that has not yet been paid, and in lieu of any amounts you are entitled to
receive pursuant to Section 7 of the Letter Agreement: (A) severance payments in
an amount equal to your Base Salary for a period of twelve (12) months from the
termination date, payable in a single lump sum; (B) an amount equal to your
earned bonus for the calendar year in which your employment termination occurs,
plus any amount of your bonus for the prior calendar year that has been earned
but that has not yet been paid, payable in a single lump sum; and (C)
reimbursement of the medical and dental insurance premiums for you and your
eligible dependents under the Company’s group insurance plans at the same level
you elected and was in effect as of the effective date of the termination of
your employment for a period of twelve (12) months from the termination date, in
each case subject to all applicable tax deductions and withholdings; provided,
however, that no severance payments or insurance reimbursements shall be paid or
owed unless you first sign and deliver to the Company the Release and Covenant
in a form prepared by and satisfactory to the Company and may incorporate
post-employment obligations on your part consistent with those contemplated by
this Agreement, as it may be hereafter amended and in effect upon the
termination of your employment.

 



 

Page 3 of 5 

 

The severance payments will commence as soon as administratively feasible within
sixty (60) days following your termination of employment, provided that you have
fully executed and not revoked the Release and Covenant within forty-five (45)
days following your termination of employment. Notwithstanding the foregoing, if
your termination of employment is within the final sixty (60) days of the
calendar year, the severance payments shall commence as soon as administratively
feasible within sixty (60) days following your termination of employment, but in
no event prior to the first scheduled pay date in the next calendar year,
provided you have fully executed and not revoked the Release and Covenant.

 

For purposes hereof, “Good Reason” shall be deemed to exist with respect to any
termination by your employment for any of the following reasons: (i) the
relocation of the office of the Company at which you are principally based to a
location that is more than fifty (50) miles from the location of the Company’s
office as of the date of this Agreement provided that such new location is more
than fifty (50) miles from the location of your primary residence as of the date
of this Agreement; (ii) any failure by the Company to comply in all material
respects with any material term of this Agreement; (iii) your demotion to a
lesser position than described in Section 2 hereof or a substantial diminution
of your authority, duties or responsibilities as in effect on the date of this
Agreement; or (iv) a material diminution of your Base Salary and benefits, in
the aggregate, unless such reduction is part of a Company-wide reduction in
compensation and/or benefits for all of its senior executives; provided,
however, that “Good Reason” shall not include a termination of your employment
upon your death or disability or by the Company for Cause, or a reduction in
title, position, responsibilities or duties solely by virtue of the Company
being acquired in the Change of Control and made part of, or operated as a
subsidiary or division of, a larger company or organization, so long as such new
duties and responsibilities are reasonably commensurate with your experience.
You may not resign with Good Reason, and shall not be considered to have done so
for any purpose of this Agreement, unless (A) you, within sixty (60) days after
the initial existence of the act or failure to act by the Company that
constitutes “Good Reason” within the meaning of this Agreement, provide the
Company with written notice that describes, in particular detail, the act or
failure to act that you believe to constitute “Good Reason” and identify the
particular clause of this paragraph that you contend is applicable to such act
or failure to act; (B) the Company, within thirty (30) days after its receipt of
such notice, fails or refuses to rescind such act or remedy such failure to act
so as to eliminate “Good Reason” for the termination by you of your employment
relationship with the Company, and (C) you actually resign your employment with
the Company on or before that date that is six (6) calendar months after the
initial existence of the act or failure to act by the Company that constitutes
“Good Reason.” If the requirements of the preceding sentence are not fully
satisfied on a timely basis, then your resignation from your employment with the
Company shall not be deemed to have been for “Good Reason,” you shall not be
entitled to any of the benefits to which you would have been entitled if you had
resigned your employment with the Company for “Good Reason,” and the Company
shall not be required to pay any amount that would otherwise have been due to
you under Section 7A had you resigned with “Good Reason.

 



 

Page 4 of 5 

 

As used in this Agreement, the term “Change of Control” shall mean any of the
following:

 

(i)           any merger or consolidation in which voting securities of the
Company possessing more than 50% of the total combined voting power of the
Company’s outstanding securities are transferred to a person or persons
different from the person holding those securities immediately prior to such
transaction and the composition of the Board following such transaction is such
that the directors of the Company prior to the transaction constitute less than
50% of the Board membership following the transaction; or

 

(ii)           any acquisition, directly or indirectly, by a person or related
group of persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership of voting securities of the Company possessing more than
50% of the total combined voting power of the Company’s outstanding securities;
provided, however, that, no Change of Control shall be deemed to occur by reason
of the acquisition of shares of the Company’s capital stock by an investor or
group of investors in the Company in a capital-raising transaction.

 

3.           All provisions of the Letter Agreement, as amended by this
Amendment, that by their terms, whether express or implied, are intended to
continue beyond the termination of your employment by the Company shall
thereafter continue in effect.

 

4.           All of the terms, provisions, covenants and conditions of the
Letter Agreement shall hereafter continue in full force and effect in accordance
with their terms, except to the extent amended, modified or revised in this
Amendment.

 



 

Page 5 of 5 

 

If the foregoing is acceptable to you, kindly sign and return one copy of this
Amendment to the Company.

 



    Sincerely yours,           CELATOR PHARMACEUTICALS, INC.                
By:  /s/ Scott T. Jackson       Scott T. Jackson
Chief Executive Officer                 AGREED TO AND ACCEPTED BY:              
        /s/ Fred M. Powell   April 1, 2016 Fred M. Powell      

 

 

   

 